 Case 2:19-cv-06470-ENV-ST Document 1 Filed 11/15/19 Page 1 of 20 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK




     O2Cure Ltd.

                                     Plaintiff,             Civil Action No. 19-cv-6470
                 v.
                                                            Jury Trial Demanded
     CVD Equipment Corporation


                                     Defendant.


                                                  COMPLAINT

           Plaintiff O2Cure Ltd. (“O2Cure”), as and for its Complaint against Defendant CVD

Equipment Corporation (“CVD” or “Defendant”), alleges the following:

                                         NATURE OF THE ACTION

           1.          This is an action for patent infringement of United States Patent Nos. 9,138,522

(the “’522 Patent”) and 9,827,534 (the “’534 Patent) (together, the “Asserted Patents”).

                                                  THE PARTIES

           2.          Plaintiff O2Cure is a company organized and existing under the laws of Israel. Its

principal place of business is located at 5 Nahum Het Street, Haifa, 3508504, Israel.

           3.          Defendant CVD is a corporation organized and existing under the laws of the

State of New York, with a principal place of business at 355 South Technology Drive, Central

Islip, NY 11722. CVD designs, manufactures, and sells chemical vapor deposition systems and

fluid delivery systems. “CVD” is the abbreviation for chemical vapor deposition.




                                                        1
\\NY - 049654/000002 - 9973050 v1
 Case 2:19-cv-06470-ENV-ST Document 1 Filed 11/15/19 Page 2 of 20 PageID #: 2



                                        JURISDICTION AND VENUE

           4.          This is an action for patent infringement, under the patent laws of the United

States, 35 U.S.C. § 271 et seq. This Court has subject matter jurisdiction over O2Cure’s claims

pursuant to 28 U.S.C. §§ 1331 and 1338(a).

           5.          This Court has personal jurisdiction over CVD at least because CVD resides in

this judicial district and has committed and continues to commit acts of direct and indirect patent

infringement in this judicial district.

           6.          Venue is proper in this Court pursuant to 28 U.S.C. § 1400(b). CVD is

incorporated in the State of New York, and resides in this judicial district. CVD has also

committed and continues to commit infringing acts in this judicial district and has a regular and

established place of business in this judicial district.

                                              PATENTS-IN-SUIT

           7.          U.S. Patent No. 9,138,522, titled “Gas Exchanger and Artificial Lung,” was duly

and legally issued on September 22, 2015 by the United States Patent and Trademark Office to

Dr. Yoram Palti. O2Cure is the sole owner by assignment of all right, title and interest in and to

the ’522 Patent, including the right to sue and recover for any and all infringement thereof,

including past infringement. A true and correct copy of the ’522 Patent is attached hereto as

Exhibit 1.

           8.          U.S. Patent No. 9,827,534, titled “Gas Exchanger and Artificial Lung,” was duly

and legally issued on November 28, 2017 by the United States Patent and Trademark Office to

Dr. Yoram Palti. The ’534 Patent is a continuation-in-part of the ’522 Patent. O2Cure is the sole

owner by assignment of all right, title and interest in and to the ’534 Patent, including the right to




                                                        2
\\NY - 049654/000002 - 9973050 v1
 Case 2:19-cv-06470-ENV-ST Document 1 Filed 11/15/19 Page 3 of 20 PageID #: 3



sue and recover for any and all infringement thereof, including past infringement. A true and

correct copy of the ’534 Patent is attached hereto as Exhibit 2.

           9.          The Asserted Patents are valid and enforceable.

           10.         The Asserted Patents relate to carbon nanotube gas exchange structures that

incorporate multiple fluid channels defined by the arrangement of nanotubes. The structures are

designed for use in artificial lung systems used to replace or supplement the capability of a

patient’s own lungs to transfer oxygen (O2) into, and remove carbon dioxide (CO2) out of, the

patient’s own blood. An annotated figure from the ‘522 Patent is provided below.




’522 Patent, Figure 3B (annotated). Extending the figure from the ‘522 Patent into three

dimensions yields:




                                                       3
\\NY - 049654/000002 - 9973050 v1
 Case 2:19-cv-06470-ENV-ST Document 1 Filed 11/15/19 Page 4 of 20 PageID #: 4




(Based on ’522 Patent, Figure 3B and annotated).

           11.         By spacing the nanotubes close enough together, liquid blood can be pumped

through, and substantially retained within, the fluid channels. While blood is flowing through

the fluid channels, oxygen gas can be pumped, in a direction generally perpendicular to the blood

flow, through the spaces between the nanotubes surrounding those fluid channels. Oxygen

flowing through the spaces reach the fluid channels to oxygenate the blood and displace carbon

dioxide gas. The carbon dioxide gas flows through the spaces and out of the structure.

           12.         O2Cure is using the patented technology in the Asserted Patents to develop blood

oxygenation devices that will be superior to traditional extracorporeal membrane oxygenation

(ECMO) devices for treating patients with respiratory conditions.

                                    CVD’S INFRINGING TECHNOLOGY

           13.         O2Cure and CVD entered into a business relationship pursuant to which CVD

manufactured for O2Cure carbon nanotube structures having fluid channels, according to

technical specifications provided by O2Cure. The relationship between O2Cure and CVD was

governed by certain agreements between them, including confidentiality agreements. Without

authorization from O2Cure, CVD has been making, using, advertising, and offering to sell




                                                       4
\\NY - 049654/000002 - 9973050 v1
 Case 2:19-cv-06470-ENV-ST Document 1 Filed 11/15/19 Page 5 of 20 PageID #: 5



devices incorporating carbon nanotube structures and implementing O2Cure’s patented

technology.

           14.         CVD manufactures free-standing, vertically aligned carbon nanotube structures

that it refers to as “c-VACNTTM” materials. “VACNT” is the abbreviation for vertically-aligned

carbon nanotube. After CVD adds additional carbon to a VACNT structure, it refers to the

resulting structure as “c-VACNT.” On information and belief, CVD’s c-VACNT structures are

substantially similar to the carbon nanotube structures it previously manufactured for O2Cure in

accordance with O2Cure’s technical specifications.

           15.         As described in CVD’s publication “c-VACNTTM, New Nano-to-Macro Material

Platform with a Rich Application Potential” (attached hereto as Exhibit 3), CVD promotes the

use of its c-VACNT materials to “improve the performance of medical and industrial devices,

including extracorporeal membrane oxygenators (ECMOs) and artificial lungs.” Exhibit 3, p. 1.

           16.         CVD forms “reactor core elements” (RCEs) with the c-VACNT material. The

RCEs are “used to build three or four port fluid reactors [1,2] that compositionally change at

least one primary input fluid into a primary output fluid with the aid of one secondary fluid or

one secondary input and output fluid. Typically, the primary fluids are liquids, and the secondary

fluid (or fluids) is (are) either a gas or liquid.” Exhibit 3, p. 5. In other words, CVD uses its

carbon nanotube RCEs to facilitate interaction between a liquid and a gas.




                                                       5
\\NY - 049654/000002 - 9973050 v1
 Case 2:19-cv-06470-ENV-ST Document 1 Filed 11/15/19 Page 6 of 20 PageID #: 6



           17.         CVD’s RCEs contain fluid channels surrounded by the carbon nanotubes, as

shown in the magnified views of an RCE below:




Exhibit 3, Figure 7 (annotated).

           18.         CVD’s publication provides a magnified view of the closely spaced carbon

nanotubes in the cVACNT material:




Exhibit 3, Figure 2 (annotated).




                                                      6
\\NY - 049654/000002 - 9973050 v1
 Case 2:19-cv-06470-ENV-ST Document 1 Filed 11/15/19 Page 7 of 20 PageID #: 7



           19.         CVD explains that “the primary fluids travel through the c-VACNT – RCE” via

the fluid channels and a secondary fluid travels “through the porous c- VACNTTM material

between fluid channel sidewalls and the exterior sides of respective c- VACNTTM -RCE and a

respective secondary fluid entrance or exit port.” Exhibit 3, p. 6.




Exhibit 3, Figure 7 (annotated). Within the c-VACNT RCE, the primary input fluid (e.g., liquid)

and the secondary input fluid (e.g., gas) interact within the fluid channels to change the primary

input fluid into a primary output fluid and to change the secondary input fluid into a secondary

output fluid. Exhibit 3, pp. 5-8.

           20.         CVD has manufactured and tested a range of RCEs having defined “fluid channel

areas” in the carbon nanotube structures as shown below.




                                                      7
\\NY - 049654/000002 - 9973050 v1
 Case 2:19-cv-06470-ENV-ST Document 1 Filed 11/15/19 Page 8 of 20 PageID #: 8




Exhibit 3, Figure 5.

           21.         CVD tested carbon nanotube RCEs in “ECMO prototype devices” using water as

the primary fluid passed through the fluid channels and using oxygen (O2) gas and air as the

secondary fluid passed through the spaces between the carbon nanotubes. Exhibit 3, p. 8. In

those tests, CVD monitored the “change in oxygenation and de-oxygenation rate over time”

caused by interacting the water in the fluid channels with the oxygen and air. Exhibit 3, p. 8.

           22.         In a presentation titled “Air Powered Artificial Lung and other High Efficiency

Fluid Reactor Innovations,” attached as Exhibit 4 and available on CVD’s website at

https://www.cvdequipment.com/2019/09/04/air-powered-artificial-lung-and-other-high-

efficiency-fluid-reactor-innovations/, CVD stated that it plans to “explore blood compatibility of

c-VACNT – ECMOs.” Exhibit 4, p. 15. CVD’s publication identifies planned “c-VACNT –

ECMO” products using the RCEs and suggesting they will be tested with blood:




                                                        8
\\NY - 049654/000002 - 9973050 v1
 Case 2:19-cv-06470-ENV-ST Document 1 Filed 11/15/19 Page 9 of 20 PageID #: 9




Exhibit 4, pp. 10-11. An identically titled article “Air Powered Artificial Lung and other High

Efficiency Fluid Reactor Innovations” is attached as Exhibit 6 and available on CVD’s website at

https://www.cvdequipment.com/2019/06/12/air-powered-artificial-lungs-and-other-high-

efficiency-fluid-reactor-innovations/.

           23.         CVD recently demonstrated and marketed VACNT RCEs, including for use in

ECMO devices, at the 2019 TechConnect World Innovation Conference and Expo in Boston,

MA on June 18, 2019. The screen captures below (and attached hereto as Exhibit 5) are from

Defendant’s Twitter feed, available at


                                                    9
\\NY - 049654/000002 - 9973050 v1
Case 2:19-cv-06470-ENV-ST Document 1 Filed 11/15/19 Page 10 of 20 PageID #: 10



https://twitter.com/cvdequipment355/status/1141025263263854594, where CVD posted pictures

of its presentation booth at the conference:




Exhibit 5.

           24.         On information and belief, CVD is collaborating with at least one university in

this district to continue the development and testing of its c-VACNT – RCEs in ECMO devices

with blood.




                                                       10
\\NY - 049654/000002 - 9973050 v1
Case 2:19-cv-06470-ENV-ST Document 1 Filed 11/15/19 Page 11 of 20 PageID #: 11



                                                   COUNT I

                                       Infringement of the ’522 Patent

           25.         O2Cure incorporates by reference each and every allegation contained in

Paragraphs 1 through 24 above, as though set forth herein in their entirety.

           26.         CVD has directly infringed and, on information and belief, continues to directly

infringe, one or more claims of the ’522 Patent, including exemplary claim 27, in violation of 35

U.S.C. § 271(a) by making, using, offering to sell, and selling in this judicial district and

elsewhere, fluid reactor and ECMO devices that include Defendant’s c-VACNTTM RCEs.

           27.         Exemplary claim 27 of the ’522 Patent recites:

           A method for interacting a fluid with a gas, the method comprising the steps of:
               providing a plurality of fluid flow channels that are surrounded by nanotubes,
           each of the channels having an inflow end and an outflow end, wherein each of
           the channels is wide enough for a fluid to flow through, and wherein the
           nanotubes are spaced close enough to each other to retain the fluid within the
           channels when the fluid is flowing through the channels;
               passing fluid [. . .] through the channels; and
               passing a gas through the spaces between the nanotubes outside the fluid flow
           channels,
               wherein the gas interacts with the fluid in the channels.

           28.         CVD practiced the claimed “method for interacting a fluid a gas” as described in

Exhibit 3. CVD tested its RCEs in “ECMO prototype devices” with “water as the primary fluid”

interacting with “both O2 or air as the sweep-gas.” Exhibit 3, p. 8.

           29.         CVD provided at least one c-VACNT RCE containing “a plurality of fluid flow

channels that are surrounded by nanotubes” as illustrated in Figure 7 of Exhibit 3:




                                                       11
\\NY - 049654/000002 - 9973050 v1
Case 2:19-cv-06470-ENV-ST Document 1 Filed 11/15/19 Page 12 of 20 PageID #: 12




Exhibit 3, Figure 7 (annotated).

           30.         Each of the fluid channels has an “inflow end and an outflow end” through which

the primary input fluid “travels through.” Exhibit 3, pp. 5-7.

           31.         Each of the fluid channels in the c-VACNT RCEs “is wide enough for a fluid to

flow through.” As CVD explained, it tested ECMO devices incorporating the c-VACNT RCEs

by flowing water through the fluid channels from an input port to an output port. Exhibit 3, pp.

5-9, Figure 8.

           32.         The c-VACNT carbon nanotubes surrounding the fluid channels in the RCEs are

“spaced close enough to each other to retain the fluid within the channels when the fluid is

flowing through the channels.” The “porous c-VACNT material” that forms the sidewalls of the

fluid channels “effectively functions as a membrane with an asymmetric transmission that

spatially isolates the primary and secondary fluid pathways.” Exhibit 3, p. 6. The fluid channels

form the primary fluid pathways “through which the primary fluids travel” and the spaces within

the “porous c-VACNT material” form the secondary fluid pathways through which the

secondary fluid travels. Exhibit 3, p. 6.


                                                      12
\\NY - 049654/000002 - 9973050 v1
Case 2:19-cv-06470-ENV-ST Document 1 Filed 11/15/19 Page 13 of 20 PageID #: 13



           33.         CVD tested “ECMO prototype devices incorporating superhydrophobic c-

VACNTTM - RCE samples” with “water as the primary fluid” traveling through the fluid

channels and oxygen or air as the “test sweep gas.” Exhibit 3, pp. 7-8. In separate tests, gaseous

oxygen and air were passed “through the spaces between the nanotubes outside the fluid flow

channels” as claimed. On information and belief, the test system used by CVD is shown below:




Exhibit 6, Figure 2.

           34.         CVD graphed its test results using (a) water and oxygen and (b) water and air in

Figure 8 of Exhibit 3:




Exhibit 3, Figure 8.

                                                       13
\\NY - 049654/000002 - 9973050 v1
Case 2:19-cv-06470-ENV-ST Document 1 Filed 11/15/19 Page 14 of 20 PageID #: 14



           35.         CVD specifically tested whether “the gas interacts with the fluid in the channels”

and determined how much oxygen became dissolved in the test water. CVD observed the

interaction of the gaseous oxygen and air with the water in the fluid channels by “monitoring the

change in oxygenation and de-oxygenation over time.” Exhibit 3, p. 8 and Figure 8.

           36.         On information and belief, CVD has and is actively, knowingly, and intentionally

inducing infringement of the ’522 Patent by research partners, customers, and other third parties

in violation of 35 U.S.C. § 271(b). CVD has had knowledge of the ’522 Patent at least as of the

service of this Complaint, and has been aware that directing its customers or research partners to

use the c-VACNT RCEs in an ECMO device infringes at least exemplary claim 27 of the ’522

Patent.

           37.         On information and belief, CVD has induced, and is currently inducing, at least

one university to directly infringe the ’522 Patent by testing ECMO devices incorporating

CVD’s c-VACNT RCEs with blood and oxygen or air. On information and belief, CVD is

paying the university to conduct such testing.

           38.         CVD’s infringement has been without permission, consent, authorization, or

license from O2Cure.

           39.         By reason of CVD’s infringing activity, O2Cure has suffered, and will continue to

suffer, substantial damages in an amount to be determined at trial.

           40.         CVD’s infringing acts complained of herein have damaged and will continue to

damage O2Cure irreparably. O2Cure has no adequate remedy at law for these wrongs and

injuries, and is therefore entitled to preliminary and permanent injunctions restraining and

enjoining CVD from infringing the claims of the ’522 Patent.




                                                       14
\\NY - 049654/000002 - 9973050 v1
Case 2:19-cv-06470-ENV-ST Document 1 Filed 11/15/19 Page 15 of 20 PageID #: 15



           41.         On information and belief, CVD’s infringement has been and continues to be

willful.

                                                  COUNT II

                                       Infringement of the ’534 Patent

           42.         O2Cure incorporates by reference each and every allegation contained in

Paragraphs 1 through 41 above, as though set forth herein in their entirety.

           43.         On information and belief, CVD has infringed and continues to directly infringe

one or more claims of the ’534 Patent, including exemplary claim 16, in violation of 35 U.S.C. §

271(a) by making, using, offering to sell, and selling in this judicial district and elsewhere, fluid

reactor and ECMO devices that include CVD’s c-VACNTTM RCEs.

           44.         Exemplary claim 16 of the ’534 Patent recites:

           A method for interacting a fluid with a gas, the method comprising the steps of:
               providing a plurality of fluid flow channels that are surrounded by
           hydrophobic pillar-shaped structures with diameters between 1 and 100nm, each
           of the channels having an inflow end and an outflow end, wherein each of the
           channels is wide enough for a fluid to flow through, and wherein the pillar-shaped
           structures are spaced close enough to each other to retain the fluid within the
           channels when the fluid is flowing through the channels;
               passing fluid […] through the channels; and
               passing a gas through the spaces between the pillar-shaped structures outside
           the fluid flow channels,
               wherein the gas interacts with the fluid in the channels.

           45.         CVD practiced the claimed “method for interacting a fluid a gas” as described in

Exhibit 3. CVD tested its RCEs in “ECMO prototype devices” with “water as the primary fluid”

interacting with “both O2 or air as the sweep-gas.” Exhibit 3, p. 8.

           46.         CVD provided at least one c-VACNT RCE containing “a plurality of fluid flow

channels that are surrounded by” c-VACNT carbon nanotubes, as illustrated in Figure 7 of

Exhibit 3:



                                                       15
\\NY - 049654/000002 - 9973050 v1
Case 2:19-cv-06470-ENV-ST Document 1 Filed 11/15/19 Page 16 of 20 PageID #: 16




Exhibit 3, Figure 7 (annotated).

           47.         Those c-VACNT carbon nanotubes are “hydrophobic pillar-shaped structures

with diameters between 1 and 100nm” as recited in claim 16. The c-VACNT carbon nanotubes

include vertical, pillar-shaped structures, as shown in Figure 2 of Exhibit 3:




(Based on Exhibit 3, Figure 2 with annotation, highlighting, and magnification window added).

           48.         Further, CVD added “hydrophobic coating material” to the c-VACNT pillar-

shaped carbon nanotubes to give them “superhydrophobic” properties. CVD explained that by

implementing an appropriate “hydrophobic coating material selection and a correctly chosen




                                                     16
\\NY - 049654/000002 - 9973050 v1
Case 2:19-cv-06470-ENV-ST Document 1 Filed 11/15/19 Page 17 of 20 PageID #: 17



hydrophobic coating process,” it transformed uncoated c-VACNT carbon nanotubes into “a

material with superhydrophobic (contact angle ≥ 150º) properties.” Exhibit 3, p. 3.

           49.         As shown in annotated Figure 2 from Exhibit 3 below, based on the 100 nm scale

provided, the diameters of the pillar-shaped carbon nanotubes are greater than 1 nm and less than

100nm:




Exhibit 3, Figure 2 (annotated and highlighted).

           50.         Each of the fluid channels has an “inflow end and an outflow end” through which

the primary input fluid “travels through.” Exhibit 3, pp. 5-7.

           51.         As explained in paragraphs 31-34 of this Complaint, CVD demonstrated that

“each of the channels is wide enough for a fluid to flow through” by passing water through the

fluid channels in its ECMO prototype.

           52.         As explained in paragraph 32 of this Complaint, the pillar-shaped carbon

nanotubes form the sidewalls of the fluid channels and are “spaced close enough to each other to

retain the fluid within the channels when the fluid is flowing through the channels.”

           53.         As explained in paragraphs 33-35 of this Complaint, CVD passed “fluid through

the channels” when testing its ECMO prototype with water.




                                                       17
\\NY - 049654/000002 - 9973050 v1
Case 2:19-cv-06470-ENV-ST Document 1 Filed 11/15/19 Page 18 of 20 PageID #: 18



           54.         As explained in paragraphs 32-25 of this Complaint, Defendant passed “a gas

through the spaces between the pillar-shaped structures outside the fluid flow channels” as

claimed. In testing the ECMO prototype with water, Defendant passed oxygen and air through

the spaces between the pillar-shaped carbon nanotubes to interact with the water in the fluid

channels.

           55.         As explained in paragraphs 34 and 35 of this Complaint, CVD’s testing

demonstrated that “the gas interacts with the fluid in the channels.”

           56.         On information and belief, CVD has and is actively, knowingly, and intentionally

inducing infringement of the ’534 Patent by research partners, customers, and other third parties

in violation of 35 U.S.C. § 271(b). CVD has had knowledge of the ’534 Patent at least as of the

service of this Complaint, and has been aware that directing its customers or research partners to

use the c-VACNT RCEs in an ECMO device infringes at least exemplary claim 16 of the ’534

Patent.

           57.         On information and belief, CVD has induced, and is currently inducing, at least

one university to directly infringe the ’534 Patent by testing of ECMO devices incorporating

CVD’s c-VACNT RCEs with blood and oxygen or air. On information and belief, CVD is

paying the university to conduct such testing.

           58.         CVD’s infringement has been without permission, consent, authorization, or

license from O2Cure.

           59.         By reason of CVD’s infringing activity, O2Cure has suffered, and will continue to

suffer, substantial damages in an amount to be determined at trial.

           60.         CVD’s infringing acts complained of herein have damaged and will continue to

damage O2Cure irreparably. O2Cure has no adequate remedy at law for these wrongs and



                                                       18
\\NY - 049654/000002 - 9973050 v1
Case 2:19-cv-06470-ENV-ST Document 1 Filed 11/15/19 Page 19 of 20 PageID #: 19



injuries, and is therefore entitled to preliminary and permanent injunctions restraining and

enjoining CVD from infringing the claims of the ’534 Patent.

           61.         On information and belief, CVD’s infringement has been and continues to be

willful.

                                            PRAYER FOR RELIEF

           WHEREFORE, Plaintiff O2Cure respectfully requests judgment and relief against CVD

as follows:

              A.       That CVD has directly infringed and is directly infringing the Asserted Patents,

  and that CVD has induced and is inducing infringement of the Asserted Patents;

              B.       That such infringement is willful;

              C.       That CVD and its subsidiaries, affiliates, officers, directors, agents, servants,

  employees, successors, and assigns, and all other persons and organizations in active concert or

  participation with them, be preliminarily and permanently enjoined from further acts of

  infringement of the Asserted Patents pursuant to 35 U.S.C. § 283;

              D.       That CVD be ordered to pay damages adequate to compensate O2Cure for CVD’s

  infringement of the Asserted Patents, together with prejudgment and post-judgement interest

  and costs pursuant to 35 U.S.C. § 284;

              E.       That this case be declared exceptional pursuant to 35 U.S.C. § 285 and that

  O2Cure be awarded its reasonable attorneys’ fees, litigation expenses, expert witness fees, and

  costs; and

              F.       Such other relief deemed appropriate by the Court.




                                                         19
\\NY - 049654/000002 - 9973050 v1
Case 2:19-cv-06470-ENV-ST Document 1 Filed 11/15/19 Page 20 of 20 PageID #: 20
